Citation Nr: 0918742	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service for in excess of 20 years, 
including from December 1960 to December 1962.  He died on 
March [redacted], 1999.  The appellant is his surviving spouse.  

This claim came before the Board of Veterans' Appeals (Board) 
on appeal of February 2000 and June 2000 rating decisions of 
VA's Regional Office (RO) in Waco, Texas.  In a VA Form 9 
received at the RO in September 2000, the appellant requested 
a Board hearing at the RO, a request she withdrew by written 
statement dated November 2000.  This matter was remanded in 
December 2003 and December 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not comport with the 
standards set out in Hupp.  The April 2008 notice letter did 
not state the service-connected conditions of the appellant's 
deceased spouse at the time of his death.  Thus, on remand 
the appellant must be provided with corrective notice.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected should also be 
provided.  

2.  After completion of the above, the RO 
should readjudicate the claim.  Unless 
the benefit sought is granted, the 
appellant should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


